Title: From Thomas Jefferson to Samuel Blackden, 12 February 1788
From: Jefferson, Thomas
To: Blackden, Samuel



Dear Sir
Paris Feb. 12. 1788.

I have duly received your favor of the 2d. instant: but am not able to inform you what kind of voucher is necessary in the dominions of France to prove a vessel to be an American bottom. If you will send me a copy of a bill of sale of any vessel I will annex to it a certificate that you are a citizen of the United states, on the principle of ‘valeat quantum valere potest.’ When you shall have received a cargo in any port of the French dominions, you will be free to carry it where you please, except that you cannot bring it into France if it come from either the East or the West Indies. It is expected they will suppress their East India company. In this case we cannot foresee what new regulations they will make. I would [inclose] a copy of a late arret for encouraging our trade but that it is bulky to go by post. If you go to Dunquerke you may see it in the hands of Mr. Coffin. Wishing you every  success you can desire I am with much esteem Dear Sir Your most obedient humble servt.,

Th: Jefferson

